          Case 5:20-cv-01280-G Document 32 Filed 06/03/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

EVA GIVEN KOPADDY,                         )
as Administrator for the Estate            )
of Ronald Givens,                          )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-20-1280-G
                                           )
POTTAWATOMIE COUNTY                        )
PUBLIC SAFETY CENTER TRUST,                )
an Oklahoma Title 60 authority, et al.     )
                                           )
      Defendants.                          )

                                       ORDER

      Now before the Court are the Motions to Dismiss (Doc. Nos. 15, 17) filed February

23, 2021. The Motions seek dismissal of Plaintiff’s Complaint (Doc. No. 1). On March

16, 2021, Plaintiff timely filed an Amended Complaint (Doc. No. 18). Plaintiff’s Amended

Complaint supersedes the Complaint and renders it of no legal effect. See Davis v. TXO

Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991).

      Accordingly, the pending Motions to Dismiss (Doc. Nos. 15, 17) are DENIED AS

MOOT. The pending Motion for Extension of Time (Doc. No. 21) is likewise DENIED

AS MOOT.

      IT IS SO ORDERED this 3rd day of June, 2021.
